         Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 1 of 20




                        THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


    GILBERT P. HYATT,

                Plaintiff,
         v.                                      Case No. 1:18-cv-02800-TSC

    UNITED STATES PATENT AND
    TRADEMARK OFFICE,

                Defendant.


         PLAINTIFF’S COMBINED REPLY IN SUPPORT OF MOTION FOR
          SUMMARY JUDGMENT AND OPPOSITION TO DEFENDANT’S
                CROSS-MOTION FOR SUMMARY JUDGMENT
        The dispute in this case boils down to the question of whether the PTO should be

allowed to treat Mr. Hyatt as a commercial user and charge him hundreds of thousands of

dollars for the privilege of obtaining the records necessary for him to educate the public about

the operations of Art Unit 2615, also known as the Hyatt Unit. The PTO has already found

that there is “‘considerable public interest’ implicated by” Mr. Hyatt’s patent applications, see

ECF No. 1, Complaint, Ex. H, at 7481, and the Court agrees, as it recently found that “there

is a cognizable public interest associated with the release” of documents that “contribute to

the public’s understanding” about the Hyatt Unit. Hyatt v. PTO, 346 F. Supp. 3d 141, 151–52
(D.D.C. 2018). Contrary to the PTO’s claims, there is no meaningful argument that Mr.

Hyatt, an individual that the PTO argues “has amassed a fortune” from his inventions, Opp.

at 23, would be unable to follow through with his intention to educate the public about the

Office’s activities. Following on the heels of the parties’ most recent FOIA dispute, where the

PTO forced Mr. Hyatt to wait nearly a year and to litigate to judgment its attempt to obtain

a single email that provided “a plausible basis for Mr. Hyatt to suspect” that PTO officials’


1
 All of the citations to Compl. Ex_ in this Reply and Opposition are to the exhibits attached
to the Complaint filed in this action on the public docket, see ECF No. 1.
         Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 2 of 20




personal opinions “may have interfered with their work,” Hyatt, 346 F. Supp. 3d at 152, the

PTO’s Opposition confirms that it is doing to Mr. Hyatt what it has done to him for decades—

delay, discourage, and deny his attempts to exercise his rights. This Court has previously

described the PTO’s “chutzpah” in “chaf[ing] against” Mr. Hyatt’s attempt to “vindicate [his]

rights through lawfully available means” as “somewhere between vexing and outright

galling.” Hyatt v. Iancu, 332 F. Supp. 3d 113, 133 n.14 (D.D.C. 2018). The Court should put

an end to the PTO’s latest recalcitrant act by granting Mr. Hyatt’s motion for summary

judgment, denying the PTO’s cross-motion, granting Mr. Hyatt a fee waiver in conjunction

with his modified request that requires the PTO to provide him with the requested documents

at no cost, and determining that he is not a commercial-use requester.

A.     Mr. Hyatt Is Entitled To A Fee Waiver For The Modified FOIA Request

       There are only three requirements that a requester must meet to be entitled to a fee

waiver: “Disclosure of the requested information must: (a) shed light on ‘the operations or

activities of the government’; (b) be ‘likely to contribute significantly to public understanding’

of those operations or activities; and (3) not be ‘primarily in the commercial interest of the

requester.’” Cause of Action v. FTC, 799 F.3d 1108, 1115 (D.C. Cir. 2015) (quoting 5 U.S.C.

§ 552(a)(4)(A)(iii)). Mr. Hyatt meets each of these requirements.2
       1.      The Requested Information Will Shed Light On The Operations Or
               Activities Of The Government
       As explained in Mr. Hyatt’s summary judgment motion, his request seeks documents

sent by the two heads of the Hyatt Unit concerning his patent applications or himself. These

documents shed light on the Hyatt Unit’s operations or activities, in the same manner that

this Court found that the disclosure of an email between two examiners in that Unit


2
  The PTO structures its opposition along the four factors set forth in its regulations for fee
waivers and claims that Mr. Hyatt must meet each factor to qualify. Opp. at 7 (citing 37
C.F.R. § 102.11(k)(2)). But the court does not defer to this interpretation and instead takes the
statute on its own terms. See Cause of Action, 799 F.3d at 1115 (“[C]ourts owe no particular
deference to an agency’s interpretation of FOIA”) (citation and quotation marks omitted).


                                                2
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 3 of 20




commenting negatively on Mr. Hyatt’s character sheds light on the operations of the Hyatt

Unit. Hyatt MSJ at 14–15.

       The PTO does not dispute that the request seeks information on the Hyatt Unit and

that the Hyatt Unit’s operations are activities of the PTO. Opp. at 8. Paradoxically, the PTO

does dispute that the requested documents concerning the Hyatt Unit’s leaders’ activities

regarding Mr. Hyatt and his patent applications would contribute to an understanding of

those operations or activities. Opp. at 8. The PTO’s opposition is meritless.

       Initially, and contrary to the PTO’s suggestion, Opp. at 8–9, Mr. Hyatt’s request seeks

documents that would shed light on the operation of the Hyatt Unit, and not solely on the

basis of the PTO’s misconduct. The Hyatt Unit employed 20 percent of the GS-15 examiners

in the entire PTO at the time the Hyatt Unit was established; since October 2012, the PTO

expended “about $10 million” on Mr. Hyatt’s applications on just the examiners’ salaries.

Compl. Ex. H, at 171. The subject of the request are certain documents from the two heads

of the Hyatt Unit, Diego Gutierrez and Greg Morse, and the PTO acknowledges that the

request seeks “email and work product history for” these individuals concerning their

supervision of this division within the PTO—not ancillary or irrelevant documents. It is not

possible for Mr. Hyatt, having not seen these non-public documents, to derive more detailed

criteria for understanding the Hyatt Unit’s operations than seeking documents concerning

him and his applications from the leaders of the Hyatt Unit, and the PTO suggests no more

narrowly tailored approach in its litigation papers than Mr. Hyatt has requested.

       In this regard, Mr. Hyatt’s requests for certain documents concerning him or his patent

applications from two key PTO officials is no broader than the request that the D.C. Circuit

found was eligible for a fee waiver in Rossotti, which sought, among other things, documents

regarding “decisions by the IRS involving” a specified private company and the

Commissioner’s relationship with that company. See Judicial Watch, Inc. v. Rossotti, 326 F.3d

1309, 1313 (D.C. Cir. 2003) (finding that the court “cannot imagine” what else the requester

could do to satisfy reasonable specificity requirements). And it is far narrower than cases


                                              3
         Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 4 of 20




where waivers were denied like Judicial Watch, Inc. v. U.S. Department of Justice, which sought

information from any custodians related in any way to decisions from multiple officials and

government agencies, some named and some not named, concerning the government

decision to release Elian Gonzalez. 133 F. Supp. 2d 52, 53–54 (D.D.C. 2000). The fact that

the PTO may have many responsive records does not make Mr. Hyatt’s request insufficiently

specific—it only means that the PTO has substantial operations or activities in this area, and

that is all the more reason for disclosure.

       While the PTO’s litigation counsel may claim it is “absurd to suggest that the public

would be meaningfully informed” by these documents, apparently due to their quantity, Opp.

at 10, Mr. Hyatt has the intent and ability to synthesize this information to better

communicate its meaning to the public, Compl. Ex F, at 10–11, and the Court has already

found that emails from the Hyatt Unit do shed light on government operations, namely, “the

examination of Mr. Hyatt’s applications,” Hyatt, 346 F. Supp. 3d at 149. The PTO contends

that Mr. Hyatt’s reliance on this decision exhibits “temerity,” but it is the PTO’s attempt to

run from this decision that lacks merit. In that case, which Mr. Hyatt called the “Khuu FOIA”

case in his summary judgment motion, the PTO withheld an email authored by Cindy Khuu

(one of the patent examiners who at the time was examining Mr. Hyatt’s applications) that

commented negatively on Mr. Hyatt’s character. This email was authored in response to yet

another email from a fellow Hyatt Unit examiner forwarding decades-old news articles on

Mr. Hyatt’s divorce proceedings. The PTO claimed this email was not an agency record and

was exempt from disclosure under FOIA exemption 6 as personal to Ms. Khuu.

       After reviewing the email in camera over the PTO’s objection, the Court ruled in Mr.

Hyatt’s favor on both grounds. In finding that the PTO’s Exemption 6 defense failed

“miserably,” 346 F. Supp. 3d at 147, the Court weighed Ms. Khuu’s interest in the document

against “the public’s right to government information,” a balancing that considered the same

issue that is present in this case—“whether releasing the document would shed light on an

agency’s performance of its statutory duties,” id. at 151 (citation and quotation marks


                                              4
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 5 of 20




omitted). The Court found that the Khuu email—which did not address examination issues

but instead commented negatively on Mr. Hyatt’s character—“does contribute to the public’s

understanding about a specific unit within the PTO” and, even more broadly, “is a document

that could be argued to shed light on an entire Art Unit’s approach to its work.” Id. at 152.

The PTO has no argument why the Khuu email would shed light on the PTO’s operations

while the records sought in this case, which focus on the Hyatt Unit leaders’ treatment of Mr.

Hyatt and his applications, would not shed light on the Hyatt Unit’s operations.

       The Khuu FOIA case also shows that the public would be unlikely to gain the same

understanding of the PTO’s operations from a more granular request because the PTO has

proven itself unwilling to perform any meaningful gatekeeping function, at least where Mr.

Hyatt is concerned. In the Khuu FOIA case, this Court found in a published decision that the

sworn statement made by the same FOIA officer who authored many documents in the record

and a litigation declaration in this case, was “downright misleading.” Id. at 152. The Court

only discovered the “downright misleading” content of the declaration when it conducted an

in camera review of the Khuu email. For its part, the PTO opposed in camera review on grounds

that the Court should instead just rely on the same sworn statement that the Court later found

to be “downright misleading” when it actually reviewed the document. Id. Under these

circumstances, it was entirely reasonable for Mr. Hyatt to request documents without more

granular subject limitations that could open the door to mischief from an agency that has

proven itself to be “downright misleading” to the court in attempting to avoid public

disclosure of its treatment of Mr. Hyatt and his patent applications.

       In addition to shedding light on the operations of the Hyatt Unit generally, the

requested documents are likely to evidence government misconduct. The public has a strong

interest in knowing the extent of the PTO’s practices in targeting certain applications for not

receiving patents, despite those applications being otherwise deserving of a patent. It is of

paramount importance that the public has confidence in the PTO’s integrity in examining

patent applications because “a democracy is effective only if the people have faith in those


                                              5
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 6 of 20




who govern, and that faith is bound to be shattered when high officials and their appointees

engage in activities which arouse suspicions of malfeasance and corruption.” United States v.

Mississippi Valley Generating Co., 364 U.S. 520, 562 (1961). In fact, this interest applies no

matter what the requested documents ultimately show. See Rossotti, 326 F.3d at 1314 (“[T]he

question here is not whether [the IRS Commissioner] had such a conflict, but whether

disclosure of the requested documents is likely to contribute to public understanding of IRS

operations—a goal that disclosure will promote regardless of what the documents reveal.”).

The PTO has nothing meaningful to say about Mr. Hyatt’s substantial evidentiary showing

that the PTO has been blocking issuance of patents to him for decades through, among other

things, revoking issued patents that he had paid the issue fees for, Compl. Ex. H, at 230–31,

causing more than 1,000 years of aggregate delay through suspending examination of his

applications in a way that violated its operating procedures, Compl. Ex. F, at 21–22,

disparaging Mr. Hyatt in emails, Compl. Ex. F, at 7, 142, subjecting Mr. Hyatt’s applications

to a secret Sensitive Application Warning System (“SAWS”) program that prevented them

from issuing, Compl. Ex. F, at 8–9, and admitting to “recycling” his applications to never-

ending cycles of further examination after Mr. Hyatt beat the agency in his administrative

appeals, Compl. Ex. F, at 26.

       The PTO’s blithe dismissal of its actions as “fail[ing]” to identify any misconduct,

Opp. at 9, stands in stark contrast to the Eastern District of Virginia’s finding that Mr. Hyatt

has plausibly alleged that the PTO has adopted and is presently implementing a policy of

blocking his applications from issuing based on a complaint that includes these allegations.

ECF No. 66, Hyatt v. U.S. Patent and Trademark Office, No. 1:18-cv-00546 (E.D.V.A. Mar. 26,

2019). As the Eastern District of Virginia put it, “there are legal rights here and we need to

ensure that the agency fulfills its obligations.” Ex. A, at 3 (Tr. 22:13–15). And “nobody can

look at this situation, which has started in the 1990s and continues today and not say:

Something is not right here.” Ex. A, at 8 (Tr. 27:21–23).




                                               6
         Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 7 of 20




       In contrast to Mr. Hyatt’s substantial evidentiary showing of potential government

misconduct, the bulk of the PTO’s authorities opposing Mr. Hyatt’s fee waiver were not

supported by a significant administrative record. In American Federation of Government

Employees v. Department of Commerce, 632 F. Supp. 1272, 1274 n.2 (D.D.C. 1986), the only

evidence of misconduct was “various complaints” filed by Union members in grievance

proceedings. Klein v. Toupin, 2006 WL 1442611, at *4 (D.D.C. 2006), concerned only “[b]are

allegations of malfeasance, unsupported by the evidence” where the plaintiff failed to support

his claims with “any evidence whatsoever.” Likewise, Ferrigno v. U.S. Department of Homeland

Security, 2011 WL 1345168, at *6 (S.D.N.Y. Mar. 29, 2011), concerned “purely conclusory”

allegations that the requested documents “may involve planning or unlawful or inappropriate

actions by high ranking officials,” rather than supported allegations like Mr. Hyatt has made.

Citizens for Responsibility & Ethics in Washington v. U.S. Dep’t of Justice (“CREW”), 602 F. Supp.

2d 121, 129 (D.D.C. 2009), quoted Klein’s “bare allegations of malfeasance” language but

reversed the agency’s determination not to grant a fee waiver because the requester

“supported its specific request for information by reference to news reports casting doubt on

the propriety of the” contested policy, much as Mr. Hyatt supported his claims of government

malfeasance in the examination of his applications with significant evidentiary material. And

there is no indication that the requester in Judicial Watch, Inc. v. U.S. Department of Justice, 133

F. Supp. 2d 52 (D.D.C. 2000), even alleged government misconduct.3




3
  The PTO cites D.C. Technical Assistance Org. v. HUD, 85 F. Supp. 2d 46 (D.D.C. 2000)
(“DCTAO”), in support of its argument that the requested documents would not shed light on
government operations or activities, but the court actually found to the contrary on this factor.
Id. at 48–49. The court ultimately denied the fee waiver on grounds that it would not
contribute significantly to the public’s understanding of government activities or operations,
see id. at 49, but the DCTAO requester’s showing of intent to disseminate and other parties’
interest in the material falls far short of the showing Mr. Hyatt made in this case. Likewise,
the DCTAO requester made only allegations but did not make “a colorable showing of…bad
faith,” unlike Mr. Hyatt’s substantial evidence of PTO misconduct.


                                                 7
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 8 of 20




       Finally, the PTO argues (at 10) that if the Court grants Mr. Hyatt a fee waiver, “there

is no doubt he would” expand his request and seek a fee waiver for the additional information.

But what Mr. Hyatt could attempt to do so in the future is speculative and irrelevant to the

assessment of his entitlement to a fee waiver for the modified request that is actually under

consideration here.4 In addition, the PTO’s suggestion that Mr. Hyatt should somehow be

denied a fee waiver because he might seek additional documents in the future partakes of the

PTO’s “chutzpah” in “chaf[ing] against” Mr. Hyatt’s attempt to “vindicate [his] rights

through lawfully available means,” which this Court has previously found to be “somewhere

between vexing and outright galling.” Hyatt, 332 F. Supp. 3d at 133 n.14. Under this logic,

the government could deny a fee waiver to a media organization or government reform group

because that might lead to more FOIA requests with fee waivers, an argument no court would

accept. Either Mr. Hyatt is entitled to the waiver or he is not. The PTO’s attempt to argue

that Mr. Hyatt should be treated less favorably because he may attempt to exercise his legal

rights in the future just reinforces his concerns about the Office’s treatment of him.
       2.     The Requested Information Will Contribute Significantly To The Public
              Understanding Of The Hyatt Unit’s Activities
       As explained in Mr. Hyatt’s summary judgment motion, Mr. Hyatt’s request is likely

to contribute significantly to the public understanding of the Hyatt Unit’s activities, as there

is substantial public interest in Mr. Hyatt’s applications and Mr. Hyatt has made detailed
plans to disseminate those documents to the interested public. Hyatt MSJ at 15-16. Among

other things, Mr. Hyatt offered an affidavit explaining that he would provide the information

to the American Center for Equitable Treatment (“ACET”), a non-profit corporation that

disseminates information gathered through FOIA requests and other public records sources,

as well as analyses of such information, on its website at www.acet-usa.org. Mr. Hyatt further

stated that he would publish the records at www.ptomisconduct.com, a website that also

4
  If the PTO truly has “no doubt” that Mr. Hyatt would seek further records based on the
requested disclosures, it is rather indicative of its advance knowledge of the misconduct that
would be exposed by this disclosure.


                                               8
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 9 of 20




includes information and analyses related to the PTO’s misconduct towards Mr. Hyatt and

other patent applicants. Mr. Hyatt explained his capabilities in analyzing and disseminating

this type of information, as well as his intention to do so. And Mr. Hyatt explained that there

is a reasonably broad audience interested in this information, with articles about him and his

disputes with the PTO regularly appearing in publications ranging from the USA Today to

widely read patent blogs. See Compl. Ex H, at 6–7. This explanation more than meets the

“detailed and non-conclusory” standard for planned dissemination from Rossotti. 326 F.3d at

1314 (holding that FOIA requires only a “detailed and non-conclusory” explanation of the

requester’s plan to disseminate requested materials).

       The PTO’s primary rejoinder is that Mr. Hyatt failed to demonstrate that he would

reach a reasonably broad audience of persons interested in the subject, often by picking

piecemeal at the record without considering it as a whole. Here too, the PTO’s effort fails.

For example, the PTO wrongly claims that FOIA requires a showing of the numerical levels

of reach of disseminated information on the internet. But the reasoning of Cause of Action is

incompatible with such a rigid requirement, noting “[t]here is nothing in the statute that

specifies the number of outlets a requester must have,” 799 F.3d at 116, and there likewise is

no specific number of page views a website may have so long as the requester does what Mr.

Hyatt has done, which is make a firm commitment to disseminate the disclosed records to a

reasonably broad audience of interested persons in a reasonably specific manner, see Rossotti,

326 F.3d at 1312.

       In another example, the PTO cites Donato v. Executive Office for United States Attorneys,

308 F. Supp. 3d 294 (D.D.C. 2018), for the proposition that Mr. Hyatt is not entitled to a fee

waiver because he “‘has not provided any details about the reach of’ the website to which he

intended to release the requested information,” Opp. at 15–16 (emphasis in original) (quoting

308 F. Supp. 3d at 312), but Donato concerned a federal prisoner who sought records related

to an alleged plot to frame both another inmate and a prison employee for conspiracy to

commit murder. In that case, the requester stated that he would send the information to


                                               9
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 10 of 20




newspapers that had not expressed interest in publishing these type of records (unlike Mr.

Hyatt, whose conflicts with the PTO have been widely reported) and post information on a

website that “either does not exist or is not actually publicly available,” Donato, 308 F. Supp.

3d at 311–12. In contrast, Mr. Hyatt is a member of ACET, making it reasonably certain that

ACET will publish the information, and Mr. Hyatt maintains a dedicated website for

publishing this type of information that is not defunct and contains other evidence of PTO

misconduct towards him and other applicants. In fact, Donato specifically contrasts the

requester there from a case like Mr. Hyatt’s where the requester “operates his own means of

information dissemination such as a newsletter or a website.” Id. at 311 (citation omitted).

       Similarly, in National Security Counselors v. Department of Justice, 848 F.3d 467, 474 (D.C.

Cir. 2017), the requester maintained a website that was only a clearinghouse for the records

and failed to include any relevant analysis of those materials, save one publication. Both the

ACET and www.ptomisconduct.com websites are far more fulsome than the National

Security Counselors website, each containing multiple articles regarding Mr. Hyatt, SAWS,

and other subjects. And while the National Security Counselors decision did note that the

requester did not provide information about website traffic or audience size, that factor was

relevant to the question of a “discernable audience for the disclosures.” Id. In contrast, Mr.

Hyatt provided ample information about the audience for the requested information,

including making a substantial evidentiary record on the public interest in Mr. Hyatt and his

applications, and the audience for publication on the ACET and www.ptomisconduct.com

websites. Compl. Ex F, at 9–11. Mr. Hyatt also explained that the PTO has admitted that his

applications were subject to SAWS, the PTO’s secret program for blocking disfavored patent

applications, which is likewise the source of substantial public interest. Compl. Ex F, at 8–9.

       In this regard, the PTO complains that Mr. Hyatt “cites to no case that has held that

general public interest in a subject is a consideration when assessing whether the requester

has the ability to disseminate the requested records to a reasonably broad audience.” Opp. at

17. But this information goes directly to “the extent of the ‘public’ the information is likely to


                                               10
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 11 of 20




reach,” which is one of the factors that the Cause of Action court held to be relevant to

determining whether the requested records likely will contribute significantly to the public

understanding of the PTO’s operations. 799 F.3d at 1116.

       In summary, the PTO’s claim that Mr. Hyatt has not provided sufficient information

concerning his ability to synthesize and disseminate the requested records to a reasonably

broad audience of interested persons cannot be squared with either Mr. Hyatt’s concrete plans

to do so or the PTO’s complaints about the “fortune” Mr. Hyatt has amassed from his

inventions. Opp. at 23. Instead, it is “just the sort of roadblock and technicality that led

Congress to liberalize the fee waiver provision.” Rossotti, 326 F.3d at 1315 (citations and

quotations omitted).
       3.      The Requested Information Is Not Primarily In Mr. Hyatt’s Commercial
               Interest
       Mr. Hyatt’s interest in the documents is not primarily commercial. As this Court

explained in the Khuu FOIA case, while “Mr. Hyatt’s FOIA request is undoubtedly not

wholly separate from his litigation interests, the PTO’s argument ignores that how its patent

examiners approach their jobs is a question that falls squarely within the public’s right to know

how their government is functioning.” 346 F. Supp. 3d at 152. The public’s right-to-know

how the PTO is conducting its activities examining Mr. Hyatt’s applications—and Mr.

Hyatt’s right to know—applies equally to the subjects of the instant request, who were the
supervisors of the patent examiners at issue in the Khuu FOIA case and whose performance

of their job functions is equally a matter of public interest.

       The PTO’s attempts to argue that Mr. Hyatt’s interests are primarily commercial fail.

First, the PTO argues (at 23) that “[t]he request at issue in this case appears to be aimed at

forcing Defendant to issue more patents to Plaintiff, which presumably would enhance his

income.” That statement is false. The records at issue in this case are aimed at determining

how Messrs. Morse and Gutierrez, the heads of the Hyatt Unit, performed their duties

regarding Mr. Hyatt and his patent applications. But the only way that the PTO can issue



                                                11
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 12 of 20




more patents to Mr. Hyatt is for the Office to examine his patent applications and determine

that they meet the criteria for patentability in the Patent Act. The file histories of those

applications are excluded from the request as are all other types of documents that could be

in those histories. Instead, what the requested documents would most readily show is how

the PTO performed, or failed to perform, its statutory obligations in examination. And as this

Court found in the Khuu FOIA case, the public—including Mr. Hyatt—has the right to

understand how the PTO’s patent examiners approach their jobs. See 346 F. Supp. 3d at 152.

       In fact, it is remarkable that that the PTO considers a mark against a fee waiver the

possibility that the requested documents evidence misconduct against Mr. Hyatt: “It stands

to reason that, should the requested documents contain evidence of misconduct by USPTO

employees who handled Mr. Hyatt’s patent applications, that information would be relevant

to Mr. Hyatt’s legal strategy against the Agency.” Opp. at 24 (citing Compl. Ex J, at 9). But

uncovering government misconduct is not some type of beneficial accounting adjustment for

the victim of that misconduct. Here, as the PTO did in the Khuu FOIA case when it argued

that evidence of bias was not an agency record because PTO employees are not allowed to be

biased, the PTO is advancing an argument that would “hinder a FOIA requester’s ability to

uncover fraud, waste, or abuse in government agencies,” impairing “the universally

recognized purpose of FOIA,” which “is to make government more transparent.” 346 F.

Supp. 3d at 149–50.

       The PTO’s arguments about Mr. Hyatt’s litigation against it are likewise meritless.

While the PTO lists several current or former lawsuits between Mr. Hyatt and the federal

government, Opp. 21 n.4, it does not contest Mr. Hyatt’s explanation that he could not use

the requested records in most of them. The only action the requested documents could

potentially be used in is Hyatt v. PTO, No. 1:18-cv-00546-TSE-MSN (E.D. Va.), an action

whose filing postdates the initial FOIA request here by many months. In that case, the district

court found that Mr. Hyatt plausibly alleged that the PTO had adopted and was implementing

an “alleged de facto policy or rule not to issue [Mr. Hyatt] any more patents.” ECF No. 66, at


                                              12
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 13 of 20




4, Hyatt v. U.S. Patent and Trademark Office, No. 1:18-cv-00546-TSE-MSN (E.D.V.A. Mar. 26,

2019). That lawsuit does not seek to force the PTO to issue Mr. Hyatt patents based on patent

applications that the PTO has not already determined meet the statutory criteria for

patentability, but instead seeks an equitable remedy tailored towards remedying the PTO’s

policy of blocking Mr. Hyatt’s patent applications.5 And because the subject matter of that

lawsuit challenges the PTO’s misconduct towards his applications, it was entirely appropriate

for Mr. Hyatt to alert the Court about the PTO’s disclosure of agency records disparaging him

while the Court was considering this issue on a motion to dismiss. See ECF No. 65, Hyatt v.

PTO, No. 1:18-cv-00546-TSE-MSN (E.D.V.A.); Ex B.

       Finally, even if the court concludes that Mr. Hyatt has an attenuated commercial

interest because he would ultimately like to see his patent applications issue and this FOIA

request could be useful in removing the PTO’s unlawful policy blocking those patents from

issuing regardless of their merits, that interest does not predominate. Instead, the primary

interests in this request are Mr. Hyatt’s interest in publicly exposing the PTO’s misconduct

towards him and the public’s interest in ending government misconduct like the PTO’s actions

towards Mr. Hyatt.

       In summary, the Court should reject the PTO’s self-serving attempt to shield its

misconduct from public scrutiny through abuse of the FOIA process. It should determine that

Mr. Hyatt is entitled to a fee waiver.

B.     Mr. Hyatt Does Not Intend to Put the Records to Commercial Use

       In addition to being entitled to a fee waiver, the Court should determine that the

modified FOIA request is not a commercial use request because Mr. Hyatt intends to use the

material to educate the public, not to further his commercial, trade, or profit interests.

       As a preliminary matter, the PTO’s argument that the PTO’s commercial-use

5
 One count in the Eastern District of Virginia did ask that court to direct the PTO to issue a
patent on an application that Mr. Hyatt contends the PTO had already found to include
allowable material, but that claim was dismissed.


                                               13
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 14 of 20




determination is reviewed under the arbitrary and capricious standard of Administrative

Procedure Act § 706 is incorrect. FOIA provides that “[i]n any action by a requested regarding

the waiver of fees under this section, the court shall determine the matter de novo.” 5 U.S.C.

§ 552(a)(4)(A)(vii). The PTO contends that only a determination to “furnish[] without any

charge or at a charge reduced below the fees” made under 5 U.S.C. § 552(a)(4)(A)(iii), and

not a decision classifying Mr. Hyatt as a “commercial use[r]” under § 552(a)(4)(A)(ii), is

governed by the de novo review provision of 5 U.S.C. § 552(a)(4)(A)(vii). The PTO’s

argument misreads the plain language of the FOIA statute and ignores substantial authority

contrary to its position.

       As a matter of plain language, the best reading of FOIA is that categorization

determinations under 5 U.S.C. § 552(a)(4)(A)(ii) are governed by the de novo review

provision of 5 U.S.C. § 552(a)(4)(A)(vii). FOIA does not define what constitutes a “waiver of

fees under this section” within the meaning of 5 U.S.C. § 552(a)(4)(A)(vii)’s de novo review

provision, and this statutory term is not used in either 5 U.S.C. § 552(a)(4)(A)(ii), governing

categorization determinations, or 5 U.S.C. § 552(a)(4)(A)(iii), covering fee reduction

determinations. Congress’s use of the phrase “under this section” to qualify the term “waiver

of fees” indicates its intent to apply the de novo provision broadly to fee determinations under

FOIA, however. See United States v. Hines, 694 F.3d 112, 118 (D.C. Cir. (finding that Congress

ordinarily adheres to a hierarchical scheme in subdividing statutory sections, which uses

subsections, paragraphs, subparagraphs, and clauses) (citation and quotation marks omitted).

By selectively reading the term “waiver of fees” into subsection (iii) but excluding it from

subsection (ii), the PTO violates the statutory construction canon requiring these related

provisions of “this section” to be read in pari materia. See City of Tacoma, Washington v. FERC,

331 F.3d 106, 115 (D.C. Cir. 2003) (“The Commission’s failure to interpret consistently two

statutory provisions that are in pari materia manifests that it has not correctly read ‘the

language and design of the statute as a whole.’”) (citation omitted).

       Similarly, numerous courts have found that de novo review is also proper for fee


                                              14
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 15 of 20




category determinations. While not ultimately deciding the issue, the court in Electronic

Privacy Information Ctr. v. Dep’t of Defense (“EPIC”) reasoned that “[t]he statutory language,

judicial authority, and [the Freedom of Information Reform Act’s] legislative history []

support the view that determinations regarding preferred fee status are reviewed de novo.”

241 F. Supp. 2d 5, 9 (D.D.C. 2005) (collecting cases). Since EPIC, courts have found that so-

called fee category determinations under § 552(a)(4)(A)(ii) are to be decided under a de novo

standard of review. For example, Center For Public Integrity v. HHS applied a de novo standard

and explained that “[m]ost, but not all, district courts have employed a de novo standard of

review for FOIA fee category determinations.” No. CIV. A. 06-1818 JDB, 2007 WL 2248071,

at *3 & n.2 (D.D.C. Aug. 3, 2007) (acknowledging that HHS agreed the de novo standard

was applicable). Similarly, Long v. Dep’t of Homeland Security found that “[c]ourts review

agency decisions on requester status and fee waiver requests through a ‘de novo review of the

record’ that was before the agency” and applied this standard in determining whether the

requester was an educational or news representative under § 552(a)(4)(A)(ii). 113 F. Supp. 3d

100, 103 (D.D.C. 2015) (citation omitted). The court in Liberman v. U.S. Dep’t of Transportation

reached the same conclusion, applying a de novo standard to a dispute focused on whether

the requester was a news-media requester under § 552(a)(4)(A)(ii)(II). See 227 F. Supp. 3d 1,

8–10 (D.D.C. 2016). Indeed, nearly every court of the district in the past ten years has applied

the de novo standard of review.

       The D.C. Circuit has also applied the same de novo standard of review. See Cause of

Action v. FTC, 799 F.3d 1108 (D.C. Cir. 2015). There, the requester appealed both the denial

of the “complete waiver of the customary fees” under the public interest exception,

§ 552(a)(4)(A)(iii), and the denial of its alternative waiver of all but duplication costs as a

representative under the news media category of § 552(a)(4)(A)(ii)(II). Id. at 1110–11. The

D.C. Circuit applied a de novo standard to its review under both provisions: “We review de

novo both the district court’s grant of summary judgment and the agency’s denial of the fee

waiver applications.” Id. at 1113. No other standard of review, let alone the arbitrary and


                                              15
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 16 of 20




capricious standard espoused by the PTO, is found in the opinion.6 Since Cause of Action, other

courts have relied upon it and applied the de novo standard to categorization decisions under

§ 552(a)(4)(A)(ii). See Yanofsky v. U.S. Dep’t of Commerce, 306 F. Supp. 3d 292, 298 (D.D.C.

2018) (explaining de novo standard applies to FOIA’s fee regime).

       The PTO’s resort to legislative history, assuming it is relevant in light of the Act’s plain

text, fares no better. See Pub. Citizen, Inc. v. Nat’l Highway Traffic Safety Admin., 489 F.3d 1279,

1288 (D.C. Cir. 2007) (Kavanaugh, J.) (stating that legislative history cannot trump the plain

language of the statute). While statements by Senator Hatch could be construed as supporting

PTO’s position, but see EPIC, 241 F. Supp. 2d at 9 (stating that Senator Hatch’s statements

support de novo review), Senator Leahy, the chief Senate sponsor of the statute, explained

that “any person or organization which regularly publishes or disseminates information to the

public”—e.g., criterion from § 552(a)(4)(A)(ii)(II)—should qualify for waivers as a

‘representative of the news media.’” 132 Cong. Rec. 27190 (Sept. 30, 1986); accord EPIC , 241

F. Supp. 2d at 9 n.1. Accordingly, the legislative history is equally supportive, if not more

supportive, of applying the de novo review standard to the PTO’s commercial use

determination.

       The PTO’s argument fares no better on the merits. “Commercial use” is a “use or

purpose that furthers the commercial, trade, or profit interests of the requester or the person

on whose behalf the request is made.” Liberman, 227 F. Supp. 3d at 9. Whether a request is

for commercial use “is determined not by the identity of the requester, but the use to which

he or she will put the information obtained.... ‘[U]se’ is the exclusive determining criterion.’”

Id. at 17. In determining whether a FOIA applicant’s request should be classified as

commercial, the Court should evaluate the “use” for the records. Id. And the applicant’s good

faith in stating the intended use should not be doubted unless “the requester has a track record

that gives the agency reason for doubt.” Id. at 20.

6
  The district court in that case also applied a de novo standard to the fee category
determination. Cause of Action v. F.T.C., 961 F. Supp. 2d 142, 161 (D.D.C. 2013).


                                                16
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 17 of 20




       As Mr. Hyatt attested in detail, he intends to use the requested records to educate the

public about the operations of the Hyatt Unit and to expose what he believes is systemic

misconduct in the unit, matters that the Court has already found is in the public interest. Hyatt,

346 F. Supp. 3d at 152. That is exactly why FOIA exists—“to open agency action to the light

of public scrutiny.” U.S. Dep't of Justice v. Reporters Comm. For Freedom of Press, 489 U.S. 749,

772 (1989) (quotation marks omitted); see also id. (“The generation that made the nation

thought secrecy in government one of the instruments of Old World tyranny and committed

itself to the principle that a democracy cannot function unless the people are permitted to

know what their government is up to.”). Moreover, while Mr. Hyatt has not foreclosed the

possibility that he also would use the requested documents in litigation if cause exists to do

so, the PTO has failed entirely to explain how such material would further the commercial

purpose of issuing patent applications, which can only be granted on their merits.

       In this way, Mr. Hyatt’s expected use of the records is akin to that of any for-profit

media organization that requests agency records to publicize their contents and to sell that

publication to its subscribers. That was the precise situation faced by this court in Liberman,

227 F. Supp. 3d at 14, where the court disclaimed the type of second-guessing of FOIA

requesters’ sworn statements that the PTO attempts with Mr. Hyatt’s declaration. Just as in

Liberman, Mr. Hyatt has a concrete platform and plans to disseminate the public information

and a reasonably broad audience that can be expected to be interested in the information. And

in both cases, there may be a subordinate commercial interest, but the primary use of the

documents is to educate the public.

       This situation is far different from the only adverse commercial use determination

decision that the PTO cites in its brief, Rozet v. Dep't of Hous. & Urban Dev., 59 F. Supp. 2d 55,

57 (D.D.C. 1999). In that case, the Court disregarded a conclusory affidavit that the requester

would not put the material to a commercial use where the requester filed FOIA requests

related to him and his corporations shortly after HUD filed a civil fraud action against him

and his corporation. Unlike the requester in Rozet but like the requester in Liberman, Mr. Hyatt


                                               17
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 18 of 20




has provided substantial evidentiary detail about how he would use the requested information

to educate the public, and that information supports his averment that he is not a commercial

user on the information. Likewise, there is no indication that the requester in Rozet explained

the public interest in learning the information in question, but Mr. Hyatt’s FOIA request

would reveal whether the misconduct already uncovered in the PTO’s practices are examples

of isolated wrongdoing or just the tip of the iceberg. The public has a vast interest in learning

the answer to that question

       The PTO’s other authorities are not on-point. VoteHemp, Inc. v. DEA, 237 F. Supp. 2d

55, 64 (D.D.C. 2002), was a fee waiver case but not a commercial use categorization case, as

the plaintiff in that case specifically “has not challenged” the “categorization of its request”

as a commercial use request. While the VoteHemp court found that due to the nature of the

non-profit requester it had a commercial interest in the disclosure of information, it did not

address the separate question of whether the use to which the documents would be put is

commercial.

       Similarly, McClain v. U.S. Dep’t of Justice, 13 F.3d 220 (7th Cir. 1993), was a fee waiver

case, not a commercial use categorization case, and the court there found that the prison

inmate’s FOIA request seeking to support a challenge to his conviction was not commercial.

In this regard, McClain supports a finding that Mr. Hyatt’s request is aimed at educating the

public about what he believes to be PTO misconduct, and that this purpose is not commercial.

And while the PTO interprets McClain as an example of a court disregarding a supported

sworn statement in the FOIA wavier context, it is far from clear that the McClain court actually

disregarded a sworn statement by the FOIA requester—the Court talks about disregarding

unsupported “averments,” but averments could mean complaint paragraphs, legal briefing,

or even something else in the context of a pro se prisoner suit like McClain. McClain is far

removed this case, where Mr. Hyatt offered a sworn statement of his planned use of the

requested materials on the ACET and www.ptomisconduct.com websites, as well as his

capability to put the requested material on those websites.


                                               18
        Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 19 of 20




       In summary, Mr. Hyatt has sworn under oath that his use for the FOIA records is to

expose the PTO’s actions to the public, and he has a track record of providing that information

to the public as promised. Liberman is on-point in confirming that these statements alone

suffice when there is no reason to doubt the good faith of a requester’s use for the FOIA

records. The PTO’s unsworn speculations to the contrary without on-point authority are

insufficient to demonstrate that Mr. Hyatt’s use is commercial.

                                      CONCLUSION

       For the reasons discussed above and in Mr. Hyatt’s motion for summary judgment,

the Court should grant Mr. Hyatt’s motion for summary judgment, deny the PTO’s cross-

motion for summary judgment, determine that he is entitled to a fee waiver in conjunction

with his modified request, and determine that he is not a commercial-use requester.



Dated: May 31, 2019                                Respectfully submitted,

                                                    /s/ Mark W. DeLaquil
                                                   MARK W. DELAQUIL
                                                       D.C. Bar No. 493545
                                                   ANDREW M. GROSSMAN
                                                       D.C. Bar No. 985166
                                                   PAUL M. LEVINE
                                                       D.C. Bar No. 999320
                                                   BAKER & HOSTETLER LLP
                                                   1050 Connecticut Ave., N.W., Suite 1100
                                                   Washington, D.C. 20036
                                                   (202) 861-1697
                                                   mdelaquil@bakerlaw.com
                                                   agrossman@bakerlaw.com
                                                   pmlevine@bakerlaw.com

                                                   Attorneys for Plaintiff Gilbert P. Hyatt




                                              19
          Case 1:18-cv-02800-TSC Document 27 Filed 05/31/19 Page 20 of 20




                                 Certificate of Service

     I hereby certify that, on May 31, 2019, I caused the foregoing to be filed using the

Court’s CM/ECF system. All counsel of record will be served through the Court’s CM/ECF

system.

                                               Respectfully submitted,

                                               /s/ Mark W. DeLaquil
                                               Mark W. DeLaquil

                                               Attorney for Plaintiff Gilbert P. Hyatt
